United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-3411
                                 ___________

Kenyatta Williams,                       *
                                         *
              Appellant,                 *
                                         *
      v.                                 *
                                         *
Dora Schriro, Dir. of Dept. of Corr.;    *
Michael Bowersox, Superintendent;        * Appeal from the United States
Linda Wilkson, Functional Unit           * District Court for the
Manager; James M. Ruman, Regional        * Eastern District of Missouri.
Administrator; Steve Long, Dir., Div.    *
Adult Institutions; Paul Delo, Former    *        [UNPUBLISHED]
Superintendent; Allen Luebbers,          *
Former Asst. Superintendent; Deanna      *
L. Hutchinson, Director of Nurses;       *
Pedro Cayabyab, Doctor,                  *
                                         *
              Appellees.                 *
                                    ___________

                        Submitted: February 5, 1999

                             Filed: February 11, 1999
                                 ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

      Kenyatta Williams appeals the district court’s1 order granting summary
judgment to defendants in his 42 U.S.C. § 1983 action, in which he claimed that
defendants were deliberately indifferent to his medical needs in violation of the Eighth
Amendment, and that he was subjected to a sexual assault while being examined.
Upon a thorough review of the record and the parties’ briefs, we conclude summary
judgment was proper and reject Mr. Williams’s additional arguments on appeal.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. We also deny Mr.
Williams’s motions on appeal for appointment of counsel and an injunction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-